Bonner, Associate Justice.
In this case there is no statement of facts, and every reasonable presumption should be indulged in favor of the judgment below.
The only question in the case is that of the sufficiency of the description of the land upon which the vendor’s lien was enforced.
Although there is some confusion as to description arising from the recitals in the note set out in the petition, and which appear evidently to have been inadvertently made, yet this is obviated by a subsequent allegation, in which for better description reference is made to the deed to the land, executed by the vendor, Horton, to the vendee and defendant below, W. E. Rogers.
Under recent decisions of this court this description is sufficiently certain. Norris v. Hunt, 51 Tex., 609; Steinbeck v. Stone, ante, p. 382.
The fact that the judgment further describes this deed than as averred in the pleadings, by reference to the particular registry book and page where recorded, is not a variance from the pleadings, but an additional description which, in the absence of a statement of facts, we must presume was sustained by the evidence.
Affirmed.
[Opinion delivered June 11, 1880.]